THIRD DIVISION
                              DOYLE, P. J.,
            REESE, J., and SENIOR APPELLATE JUDGE PHIPPS

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules



                                                                       April 20, 2022




In the Court of Appeals of Georgia
 A22A0184. HERRERA v. THE STATE.

      DOYLE, Presiding Judge.

      Samuel Perez Herrera was issued a traffic citation for driving without a valid

Georgia license in violation of OCGA § 40-5-20. Before trial, the trial court entered

an order requiring him to report to the sheriff’s office for fingerprinting or face

possible arrest. Herrera appeals the fingerprint order, arguing that it contravenes

Georgia law and is unconstitutional. For the reasons that follow, we vacate the order

and remand the case.

      The record shows that on May 8, 2021, the Douglas County Sheriff issued

Herrera a “Uniform Traffic Citation, Summons[,] and Accusation” for driving without

a valid Georgia license in violation of OCGA § 40-5-20.1 The citation ordered him

      1
          The citation indicated that Herrera had been in a traffic accident.
to appear in court to answer for the charge on August 6, 2021. On June 29, 2021, the

trial court entered the following order:

       It has come to the attention of this court that the defendant’s fingerprints
       have not been successfully captured for the . . . charges [alleged in
       21ST03898: Driving Without a License]. It is hereby ordered that the
       defendant return to the Douglas County Sheriff’s Office to be
       fingerprinted. Failure to abide by this order could result in your arrest.


On July 29, 2021, Herrera filed a notice of appeal of the fingerprint order.2

       2
         The trial court’s order is appealable as a collateral order. Under that doctrine,
“an order that does not resolve the entire case in the trial court may be appealed
immediately if it (1) resolves an issue that is ‘substantially separate’ from the basic
issues to be decided at trial, (2) would result in the loss of an important right if review
had to await final judgment, and (3) completely and conclusively decides the issue
on appeal such that nothing in the underlying action can affect it.” Warren v. State,
297 Ga. 810, 811, n.2 (778 SE2d 749) (2015); see Rivera v. Washington, 298 Ga. 770,
774 (784 SE2d 775) (2016) (collateral order doctrine “recognizes that a very small
class of interlocutory rulings are effectively final in that they finally determine claims
of right separable from, and collateral to, rights asserted in the action, too important
to be denied review and too independent of the cause itself to require that appellate
consideration be deferred until the whole case is adjudicated”). Here, the collection
of Herrera’s fingerprints is “substantially separate” from the issue of whether he was
driving without a license, he would lose an important right if review is delayed
because he faces arrest under the trial court’s order, and the resolution of the
underlying criminal case will not affect this issue. Federal courts that have considered
similar orders have held that they are appealable under the collateral order doctrine.
See, e.g., United States v. Mitchell, 652 F3d 387, 389, 392-398 (III) (B) (3d Cir.
2011) (order prohibiting the State from collecting indicted defendant’s DNA was
collateral order); In re Grand Jury Investigation, 363 F.Appx. 164, 165 (3d Cir. 2010)
(order requiring employee of company under grand jury investigation to provide

                                            2
      The trial court did not indicate the legal authority, statutory or otherwise, for

the order requiring Herrera to give his fingerprints before his conviction. On appeal,

Herrera contends that the order is unconstitutional3 and that it contravenes the text of

OCGA § 40-5-121 (a), which provides in relevant part that a person convicted of the

misdemeanor offense of driving without a license as required by OCGA § 40-5-20

“shall be fingerprinted” and that “[s]uch fingerprints, taken upon conviction, shall be

forwarded to the Georgia Crime Information Center . . . for the purpose of tracking

any future violations by the same offender.”4 We agree that OCGA § 40-5-21 (a) does

not provide a legal basis for a court to require a defendant to give his fingerprints

before conviction.

      Nonetheless, the State argues that the trial court was authorized to impose the

pre-conviction fingerprint order under OCGA §§ 17-4-23 (a) (1) and 35-3-33 (a) (1)

(A). OCGA § 17-4-23 (a) (1) provides in relevant part that “[a] law enforcement



fingerprints to grand jury was collateral order).
      3
         Specifically, Herrera contends that the fingerprint order violates the
separation of powers doctrine contained in Article I, Section II, Paragraph III of the
Georgia Constitution, his due process rights, and his right against self-incrimination
contained in Article I, Section I, Paragraph XVI.
      4
          (Emphasis supplied.)

                                           3
officer may arrest a person accused of violating any law or ordinance . . . governing

the operation, licensing, registration, maintenance, or inspection of motor vehicles .

. . by the issuance of a citation. . . .” OCGA § 35-3-33 (a) (1) (A) requires the Georgia

Crime Information Center (“the GCIC”) to “[o]btain and file fingerprints . . . on

persons who . . . [h]ave been or are hereafter arrested or taken into custody in this

state [in certain specified circumstances].”5 Neither statute speaks to the trial court’s

authority to obtain an accused’s fingerprints under these circumstances prior to

conviction.6

      5
        Specifically, OCGA § 35-3-33 (a) (1) (A) requires the GCIC to take the
fingerprints of persons arrested or taken into custody:

“(i) For an offense which is a felony; (ii) For an offense which is a misdemeanor or
a violation of an ordinance involving burglary tools, commercial gambling, dealing
in gambling devices, contributing to the delinquency of a child, dealing in stolen
property, dangerous drugs, marijuana, narcotics, firearms, dangerous weapons,
explosives, pandering, prostitution, sexual offenses where children are victims, or
worthless checks; (iii) For an offense charged as disorderly conduct but which relates
to an act connected with one or more of the offenses under division (ii) of this
subparagraph; (iv) As a fugitive from justice; or (v) For any other offense designated
by the Attorney General.”

OCGA § 35-3-33 (a) (1 (A). Ga. Op. Atty Gen. No. 2008-6 addresses fingerprinting
with regard to OCGA §§ 40-5-20 and 40-5-121.
      6
        Herrera was cited for violating OCGA § 40-5-20 (c), operating a motor
vehicle without a valid driver’s license. Pursuant to OCGA § 40-5-121 (a), any person
driving without being licensed is guilty of (a) a misdemeanor for the first conviction;

                                           4
       Nevertheless, because of the unique procedural posture of this case and the lack

of tolling of the time to file a notice of appeal, Herrera did not raise any specific

objection to the collection of his fingerprints in the trial court, and the trial court did

not have the opportunity to rule on those objections.7 Accordingly, we vacate the trial

court’s order and remand for the trial court to consider his objections in the first

instance.

       Judgment vacated and remanded. Reese, J., and Senior Appellate Judge

Herbert E. Phipps concur.




(b) a high and aggravated misdemeanor for the second and third conviction within
five years; and (c) a felony for the fourth or subsequent conviction within five years.
There is no indication in the record on appeal that Herrera has a previous conviction
for driving without a license.
       7
       We note that the motions that toll the time for filing a notice of appeal under
OCGA § 5-6-38 (a) – “a motion for new trial, a motion in arrest of judgment, or a
motion for judgment notwithstanding the verdict” – are not applicable to the relief
Herrera seeks with regard to collection of his fingerprints.

                                            5